Title: To Thomas Jefferson from John Syme, 21 April 1781
From: Syme, John
To: Jefferson, Thomas



Sir
New Castle 21st April 1781.

I am to Ask Your pardon for Omitting the Return I mention’d; I now inclose it. You Will Observe, it falls greatly short of two Battalions. Your Excellency does not Direct me, How I am to Act in that Case; I did take notice of it Yesterday; We think Here, the Court ought to Make the Arrangements, Accordingly, but I Wait Your Determination.
Yesterday Noon I Received Yours, Ordering out my Militia; I Have been as Quick as I Could. Part Will be with you this Day. I Have a Troublesome Job on my Hands again, as to the Artillery &cra. which Colo. Davies and Self, Have Concluded to send up the River, as High as Possible. I shall Want some Men About it; How many I can’t Exactly say. You tell me Every Able Man of the Militia, but Yet suppose, the few Wanted Here will Scarcely make any Odds; I shall not intrude farther, on Your Excellency’s time, & Have the Honor to be, Sir, Your Mo: Obedt. Servt.,

J Syme


NB. While I am folding this Letter, The Postmaster informs me, the Enemy are at Wmsburg.

